                                          Case 5:20-cv-02339-SVK Document 11 Filed 06/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ZHENYU HOU, et al.,                               Case No. 20-cv-02339-SVK
                                   8                  Plaintiffs,
                                                                                          ORDER TO CORRECT STIPULATION
                                   9            v.                                        FOR EXTENSION OF TIME
                                  10    CHAD WOLF, et al.,                                Re: Dkt. No. 10
                                  11                  Defendants.

                                  12          On June 11, 2020, the parties filed a stipulation for extension of time. Dkt. 10. The
Northern District of California
 United States District Court




                                  13   document is neither signed nor dated with the sole exception of the “deemed” signature of

                                  14   Assistant United States Attorney Winslow. The parties are directed to refile the document in

                                  15   compliance with Civil Local Rules 5-1(i) and 7-12. Electronic signatures are sufficient.

                                  16          SO ORDERED.

                                  17   Dated: June 11, 2020

                                  18
                                  19
                                                                                                   SUSAN VAN KEULEN
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
